Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-20 are pending in this application.
Applicant's election with traverse of the invention of Group I, claims 1-6 (in part), 7-14, 15-16 (in part), and 17-20, in the reply filed on 2/17/2022 is acknowledged.  The traversal is on several grounds: the international search authority did not find lack of unity so this is evidence of unity of invention; PCT International Search and Preliminary Examination Guidelines 10.22 Example 2 supports unity of invention; and there is unity of invention under Markush practice.  These arguments are not found persuasive because of the following reasons.
(1) PCT International Search and Preliminary Examination Guidelines 10.20 state, “It is recognized that Authorities may differ in determining which features are special technical features on a case by case basis based on how the Authority determines whether any shared technical features make a contribution over the prior art.” (emphasis added).  Moreover, 37 CFR 1.499 is directed to unity of invention during the national stage, and it is copied below with markings for applicant's convenience.

    PNG
    media_image1.png
    263
    618
    media_image1.png
    Greyscale

	(2) PCT International Search and Preliminary Examination Guidelines 10.22 Example 2 is noted, but that example is preceded by the following applicable statement at 10.20, which is reproduced in relevant part below (emphasis added):
Determining special technical features is addressed in paragraphs 10.01 to 10.10, above. It is recognized that Authorities may differ in determining which features are special technical features on a case by case basis based on how the Authority determines whether any shared technical features make a contribution over the prior art. Except as otherwise noted, the following examples proceed on the basis that the shared technical feature is, as determined by the Authority, a special technical feature. 
 	
	Thus, Guideline 10.22 Example 2 assumes that the shared technical feature is a “special technical feature,” i.e. a technical feature that defines a contribution over the prior art.  Under the facts of this application, the shared technical feature is not a special technical feature because the shared technical feature does not define a contribution over the prior art.  
As stated in the Office action of 12/24/2021, WO 00/46184 explicitly discloses Compound 15 on page 34 and anticipates claim 7.  An aqueous solution or dispersion of compound 15, present at 500 ppm or less and including a wetting agent, was applied to test plants to provide at least “modest” or good to total control against the pathogen Erysiphe graminis f. sp. Tritici (page 63) and the pathogen that causes glume blotch, Leptosphaeria nodorum (pages 63-64). Compound 15 and its aqueous formulation as disclosed by WO 00/46182 anticipate the compound of instant claim 7 and composition of instant claim 14.  The method of claim 1 recites “improving plant safety whilst combating, preventing or controlling phytopathogenic diseases, which comprises applying to a phytopathogen, to the locus … or to a plant susceptible to attack by a phytopathogen … a fungicidally effective amount of a compound of formula (I).”  WO 00/46184 does not explicitly disclose such effect in the same language upon application of the same compound, but WO 00/46184 exemplifies application of 500 ppm or less of a compound of formula (I) to a plant to control fungal infection.  The instant specification discloses 0.1 to 500 ppm as preferable (page 42, lines 1-2).  Thus, the prior art teaches the application of the same compound at the same concentration to the same plant, so the same result as claimed would have been necessarily obtained by the prior art.  Consequently, WO 00/46184 anticipates at least independent claims 1, 7 and 14 (see full discussion of all of the anticipated claims below). 
Additionally, WO 2010/086118 explicitly discloses compounds 290 and 291 which anticipate claims 1 and 7 (see page 85 in view of page 69).  Example 1 on page 141 discloses compounds 290 and 291 applied to cucumber plants to control fungal infection.  Example 2 on page 142 disclose compounds 290 and 291 applied to wheat plants to control fungal infection.  Thus, the prior art teaches the application of the same compound at the same concentration to the same plant, so the same result as claimed would have been necessarily obtained by the prior art.  Consequently, WO 
Therefore, PCT International Search and Preliminary Examination Guidelines 10.22 Example 2 is not applicable under the facts of this application, because the example of the PCT Guidelines requires the shared technical feature to be a special technical feature.  
(3) Applicant further argues that the claims find lack of unity under Markush practice.  However, the rules for Markush practice govern a single claim that defines alternatives.  MPEP 1850 IIIB.  There are two independent claims in this application, claims 1 and 7, which define different alternatives, so the unity of invention guidelines under Markush practice do not apply between claims 1 and 7, which recite different alternatives.  
Additionally, MPEP 1850 IIIB states, “When dealing with alternatives, if it can be shown that at least one Markush alternative is not novel over the prior art, the question of unity of invention should be reconsidered by the examiner. Reconsideration does not necessarily imply that an objection of lack of unity shall be raised.” (emphasis added).  In PCT International Search and Preliminary Examination Guidelines 10.45 Example 25(B), a Markush claim that meets the requirements of Markush practice, (A) and (B)(1)1, can lack unity of invention if prior art discloses the same compound and same use.  Here, WO 2010/086118 explicitly discloses compounds 290 and 291, which read on both claims 1 and 7, and said Thus, MPEP instructs that the Markush test/practice, e.g. meeting both (A) and (B1), is not dispositive of unity of invention, because the question of unity of invention “should” be reconsidered when novelty is not present; and under the facts of this application, novelty is not present and the reconsideration results in determination of lack of unity.
For these reasons, Applicant’s traversals are found unpersuasive.  The requirement is still deemed proper and is therefore made FINAL.
	Claims 1-20 will presently be examined to the extent that they read on the elected invention Group I, drawn to a compound, composition and methods, wherein the compound is a compound of formula (IH) or equivalently a compound falling within the scope of formula (IH).  
	British spelling, “whilst,” is noted in claims 1 and 15-20.  The U.S. spelling “while” is suggested.   

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-7 and 15-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for combating or controlling phytopathogenic diseases, does not reasonably provide enablement for preventing the same.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims. 
The claims are broad in that they encompass “preventing” phytopathogenic diseases by applying a chemical fungicide.  Webster’s Dictionary definition of “prevent” includes “to keep from happening; make impossible by prior action.”  The instant specification discloses “prevention” as including barrier or other defensive formation in or on a plant to prevent fungal infection (page 28, lines 2-4).  
The state of the prior art is such that the skilled artisan in this field would not accept assertion of the plenary effect of “preventing” phytopathogenic diseases in the absence of objective evidence.  This is because prevention of phytopathogenic diseases would likely require physical barrier to exclude fungal spores that are carried by the wind, birds, insects, and animals, in addition to complete control of phytopathogenic pathogens that are already present.  Because fungal spores are ubiquitous in agricultural environments, the level of unpredictability in making phytopathogenic diseases “impossible” is very high even though the level of one of ordinary skill in the art is also very high.   

For these reasons, the quantity of experimentation needed to practice the invention of “preventing” phytopathogenic diseases based on the content of the disclosure would be undue.  

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites CF3 and CHF2 as preferable R3 substituents, claim 7 recites Cl, Br and CHF2 as preferable R3 substituents, and claim 12 recites fluoro and chloro as preferable substituents when R5 is phenyl.  The preferable substituents render the claims indefinite, because the preferences may lead to confusion over the intended scope of the claims.  MPEP 2173.05(d).  Claims dependent on claims 1 and 7 are 
Additionally, numerous claims recite parenthetical information, which may lead to confusion over the intended scope of the claims.  
The claims are rejected for these reasons.  

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claims 15 and 16 depend on claim 1, which is a method claim.  Improper dependency issue is raised because each of claims 15 and 16 only refer to the compounds of the base claims, not the entire method of claim 1. Thus, claims 15 and 16 fail to include all the limitations of claim 1.  



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7, and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 00/46184.
WO 00/46184 explicitly discloses a compound that meets Applicant’s formula (IH).  Compound 15 of WO 00/46184 has the following structure:

    PNG
    media_image2.png
    290
    267
    media_image2.png
    Greyscale

wherein R1 is H, R2 and R3 are methyl, R4 is Br, R5 is 5-O-methyl, A is O, and R6 is 3-CF3-phenyl (page 34).  An aqueous solution or dispersion of compound 15, present at 500 ppm or less and including a wetting agent, was applied to test plants to provide at least “modest” or good to total control against the pathogen that causes wheat powdery mildew, Erysiphe graminis f. sp. Tritici (page 63) and the pathogen that causes glume blotch, Leptosphaeria nodorum (pages 63-64)
	Compound 15 and its aqueous formulation as disclosed by WO 00/46182 anticipate the compound of instant claim 7 and composition of instant claim 14.  
	The method of claim 1 recites “improving plant safety whilst combating, preventing or controlling phytopathogenic diseases, which comprises applying to a phytopathogen, to the locus … or to a plant susceptible to attack by a phytopathogen … a fungicidally effective amount of a compound of formula (I).”  The cited prior art does not explicitly disclose such effect in the same language upon application of the same compound.  However, the cited prior art exemplifies application of 500 ppm or less of a compound of formula (I) to a plant to control fungal infection.  The instant specification 
	The method of claims 15, 17, and 18 recite reducing phytotoxicity while combating, preventing or controlling phytopathogenic diseases, and method of claims 16, 19, and 20 recite reducing plant necrosis while combating, preventing or controlling phytopathogenic diseases.  The cited prior art does not explicitly disclose such effects in the same language upon application of the same compound.  However, the cited prior art exemplifies application of 500 ppm or less of a compound of formula (I) or (IH) to a plant to control fungal infection.  The instant specification discloses 0.1 to 500 ppm as preferable (page 42, lines 1-2).  Thus, the prior art teaches the application of the same compound at the same concentration to the same plant, so the same result as claimed would have been necessarily obtained by the prior art.  
For these reasons, claims 1, 3, 5, 7, and 14-20 are anticipated by WO 00/46184.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over WO 00/46184.
WO 00/46184 discloses fungicidal compounds having the following formula

    PNG
    media_image2.png
    290
    267
    media_image2.png
    Greyscale

wherein the following substituents are preferred (page 5, line 31 to page 6, line 33):
R1 can be hydrogen,
R2 and R3 can be alkyl,
R4 can be alkyl or halogen,
m can be 1,
R5 can be alkoxy (because R5 shares the same definition as R4 and the preferred definition of R4 includes alkoxy),

R6 can be optionally substituted phenyl or aromatic heterocycyl, wherein the substituent can be one or more of alkyl, halogen, haloalkyl.  
Alkyl is C1-5 alkyl in particular (page 7, lines 26-27).  Preferably, R6 can be optionally substituted phenyl, thiazolyl, or pyridyl (page 5, lines 6-9).  See also from page 1, line 16 to page 5, line 29; and claims 1-12, 15-19, and 22.  Compound 15 is explicitly disclosed on page 34, and it has the following substituents:
	
    PNG
    media_image3.png
    296
    307
    media_image3.png
    Greyscale
.
These compounds are active fungicides, especially against various fungal diseases of plants (page 10, first paragraph).  Combined use or mixture with additional active ingredients is disclosed (page 10, lines 23-27).  Formulation with agriculturally acceptable diluent or carrier, surface active agents is disclosed (page 10, lines 17-18, and from page 10, line 29 to page  11, line 27).  Application to the plant seed, soil, and plant is disclosed, wherein preferably 0.05 to 1 kg/ha can be directly applied to plants (page 13, lines 1-22).  Application before the appearance of fungus as a protective measure or application at the appearance of the fungus on the plant is disclosed (page Erysiphe graminis f. sp. Tritici (page 63) and the pathogen that causes glume blotch, Leptosphaeria nodorum (pages 63-64).  
	It is noted that claims 1, 3, 5, 7, and 14-20 were found to be anticipated by WO 00/46184 in a previous ground of rejection, so with respect to these claims, there is no patentable difference between the claimed invention and WO 00/46184 because the claims read on compound 15 of WO 00/46184.  
	To the extent that the claims encompass R3 = C1-4 alkyl such as methyl, WO 00/46184 teaches the interchangeability of halogen and lower alkyl, as shown above.  
Method of claim 1 and claims dependent thereon
The method of independent claim 1 recites “improving plant safety whilst combating, preventing or controlling phytopathogenic diseases, which comprises applying to a phytopathogen, to the locus … or to a plant susceptible to attack by a phytopathogen … a fungicidally effective amount of a compound of formula (I).”  WO 00/46184 does not explicitly disclose such effect in the same language upon application of the same compound.  However, WO 00/46184 exemplifies application of 500 ppm or less of a compound of formula (I) of instant claims, i.e. compound 15 of WO 00/46184, to a plant to control fungal infection.  The instant specification discloses 0.1 to 500 ppm as preferable (page 42, lines 1-2).  Thus, the prior art teaches the application of the same compound at the same concentration to the same plant, so the same result as claimed would have been necessarily obtained by the prior art.  
3 = C1-4 alkyl such as methyl, the same result would have been expected because said compounds with R3 = C1-4 alkyl such as methyl are taught to be fungicidal and useful in controlling fungal infections of plants.  Moreover, “improving plant safety” is relative terminology that depends on what the improvement is compared to.  It is maintained that the prior art teaches the application of the same compounds to the same plants at application amounts that cannot be distinguished, so the same result would necessarily be obtained.  It is well established that “[m]ere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention.”  In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Method of claims 15-20
The method of claims 15, 17, and 18 recite reducing phytotoxicity while combating, preventing or controlling phytopathogenic diseases, and method of claims 16, 19, and 20 recite reducing plant necrosis while combating, preventing or controlling phytopathogenic diseases.  WO 00/46184 does not explicitly disclose such effects in the 
Compounds of formula (IH), claims 7-13
Claim 7 encompasses compound 15 of WO 00/46184.  For dependent claims that limit formula (IH) to R3 = alkyl such as methyl, WO 00/46184 teaches the interchangeability of halogen and alkyl such as methyl at the position that is R3 in the instant claims (which is R4 in WO 00/46184).  Specific compounds of dependent claim 13 are noted, but all of the substituents in those compounds are preferred substituents in WO 00/46184 as discussed above.  For example, the following compound is claimed in claim 13:

    PNG
    media_image4.png
    126
    226
    media_image4.png
    Greyscale
.  
This compound is different from compound 15 of WO 00/46184 in that the substitution on the phenyl is Cl at the 2-position instead of CF3 at the 3-position.  However, WO 00/46184 teaches that substitution on the phenyl can be halogen or halomethyl and the 2- or 3-positions are open to substitution.  The ordinary skilled artisan would have been motivated to modify the substitution of compound 15 of WO 00/46184 to arrive at the above described compound claimed in instant claim 13 because such substitution are within the preferred embodiments of WO 00/46184 and structurally similar to compound 15.  Additionally, WO 00/46184 provides an expectation of a useful fungicide.  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  
Comparative data disclosed in the specification at pages 50-52 have been reviewed, but the comparison is not against the closest compound of WO 00/46184, which is compound 15 of WO 00/46184 that has the -OMe substituent at the same position on the phenyl as Applicant’s compounds of formula (IH) or (I) to the extent formula (I) encompasses (IH).  
For the foregoing reasons, all claims must be rejected. 

Claims 1, 7 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over WO 2010/086118 (original document and machine translation provided).  
WO 2010/086118 explicitly discloses compounds 290 and 291 which anticipate claim 7 (see page 85 in view of page 69).  Example 1 on page 141 discloses compounds 290 and 291 applied to cucumber plants to control fungal infection.  Example 2 on page 142 disclose compounds 500 ppm of 290 and 291 applied to wheat plants to control fungal infection.  The compounds in said examples are formulated with a solvent and emulsifier and then diluted with water.  Thus formulated compounds anticipate claim 14.  
The method of claim 1 recites “improving plant safety whilst combating, preventing or controlling phytopathogenic diseases, which comprises applying to a phytopathogen, to the locus … or to a plant susceptible to attack by a phytopathogen … a fungicidally effective amount of a compound of formula (I).”  The cited prior art does 
	The method of claims 15, 17, and 18 recite reducing phytotoxicity while combating, preventing or controlling phytopathogenic diseases, and method of claims 16, 19, and 20 recite reducing plant necrosis while combating, preventing or controlling phytopathogenic diseases.  The cited prior art does not explicitly disclose such effects in the same language upon application of the same compound.  However, the cited prior art exemplifies application of 500 ppm of a compound of formula (I) or (IH) to a plant to control fungal infection.  The instant specification discloses 0.1 to 500 ppm as preferable (page 42, lines 1-2).  Thus, the prior art teaches the application of the same compound at the same concentration to the same plant, so the same result as claimed would have been necessarily obtained by the prior art.  
	The claims are thereby anticipated by the cited prior art.  In the alternative, the claimed invention would have been obvious because of the following reasons.  
As discussed above, WO 2010/086118 explicitly discloses the compounds of the claims and teaches application of the same compounds in a formulation with adjuvants to the same plants at amounts that cannot be distinguished.  Therefore, any effect on plants that results from the application of compounds such as compounds 290 or 291 of WO 2010/086118 would have been necessarily obtained by following the teachings of In re Baxter Travenol Labs, 21 USPQ2d 1281, 1285 (Fed. Cir. 1991).  In Baxter, the court held that even when the prior art did not expressly disclose hemolysis-suppression feature or property of a blood bag plasticizer, such unrecognized feature or property is insufficient for rebutting a prima facie case of obviousness over a prior art blood bag that utilized the same plasticizer.  Id.  See also Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Int. 1985) (“The fact that appellant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious”).  
Therefore, the claimed invention, as a whole, would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, because every element of the invention and the claimed invention as a whole have been fairly disclosed or suggested by the teachings of the cited reference.  
For the foregoing reasons, all claims are rejected.  No claim is allowed.  
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOHN PAK whose telephone number is (571)272-0620.  The Examiner can normally be reached on Monday to Friday from 8:30 AM to 5 PM.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's SPE, Fereydoun Sajjadi, can be reached on (571)272-3311.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/JOHN PAK/Primary Examiner, Art Unit 1699                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Markush practice requirements (A) and (B)(1) are discussed by Applicant on pages 2-3 of the response filed on 2/17/2022.